DETAILED ACTION
Applicant: CHIBA, Toru
Assignee: Hoya Corporation
Attorney: William BOSHNICK (Reg. No.: 44,550)
Filing: Amendment filed 15 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 3-12 are currently pending before the Office, claim 1 was amended to incorporate limitations from claim 2 and claim 2 was cancelled.  Claims 7-12 have been withdrawn as non-elected claims from a previous restriction requirement.

Response to Arguments
Persuasive Arguments – Drawing Objection
Applicant’s arguments, see Page 9, filed 15 July 2022, with respect to a drawing objection have been fully considered and are persuasive in that the requested amendment has been made.  The objection of the Drawings has been withdrawn. 
Unpersuasive Arguments - §112(a), §112(b), & §103 rejections
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
First, the Applicant argues with regard to the §112(a) rejection that “the skilled artisan in this art would be a system manufacturer of an endoscope system . . . not a developer or manufacturer of colorants” (App. Arg., Pgs. 9-10).  The Examiner respectfully disagrees.  The skilled artisan in this art could be a system manufacturer of an endoscope system, but they would still need to have a “knowledge of chemistry and physics to produce colorant mixtures and interpret absorption spectrums and/or an endoscope system manufacturer capable of producing colorant mixtures to achieve an intended result” to enable the claimed invention of a “solid sample to be used as a calibration reference . . . comprising: a colorant group made of non-biological substances which have a at least a first colorant and a second colorant, and reproduce absorption characteristics of the hemoglobin . . . by adjusting the mixing ratio of the at least first and second colorants”.  The instant application claims merely recite an “endoscope” as an intended use, i.e. “calculated by use of an endoscope”.  The claimed invention is not an “endoscope”, but a “solid sample” having first and second colorants that “reproduce absorption characteristics of the hemoglobin”.  
Second, the Applicant argues that since “a skilled artisan is able to select and purchase colorants from a colorant supplier . . . on its own [and o]nce target absorption peak wavelengths in a wavelength band are known, the skilled artisan would obtain desired colorants in its own, based on available data sheets, without undue experimentation” and provides a webpage with a suppliers having “approximately 75 colorants each with a Data Sheet and Safety Data Sheet” (App. Arg., Pgs. 9-11).  The Examiner respectfully disagrees.  The fact that colorants and colorant suppliers provide data sheets with “target absorption peak wavelengths” does not mean that there exist “at least a first colorant and a second colorant” that would “reproduce absorption characteristics of the hemoglobin with a predetermined concentration and a predetermined oxygen saturation by adjusting a mixing ratio of the at least first and second colorants”.  The Specification fails to disclose any specific colorants or any “mixing ratio” of colorants that would reproduce the claimed “hemoglobin spectrum”.  There is not any indication from the Specification which of the “75 colorants” or any possible colorants which could be used in an unknown “mixing ratio” to arrive at the claimed invention.  The amended claims are still not enabled, as detailed below.
Third, the Applicant argues that claim 1 has been amended to make the claim definite by defining the “calibration” as being based on the “solid sample” and not “living tissue”, thereby making it definite (App. Arg., Pgs. 11-12).  The Examiner respectfully disagrees.  The “absorption characteristics of the hemoglobin” is based on a “solid sample” to “reproduce absorption characteristics of the hemoglobin”, i.e. “hemoglobin oxygen saturation calculated by use of an endoscope, wherein a calibration measurement value of the solid sample is identifiable by levels of hemoglobin concentration and hemoglobin oxygen saturation when the endoscope receives reflected light or transmitted light of light entering the solid sample . . . reproduce absorption characteristics of the hemoglobin”, however it is unclear what spectral range, intensity, or absorption characteristics correspond to “the hemoglobin” when it is based on a “solid sample” with an unknown manufacturing method or material.  Furthermore, it is unclear what level of accuracy or within what level of agreement with the “absorption characteristics of the hemoglobin” would correspond to the claimed invention since there is not any established, objective standard to compare absorption characteristics or disclosed level of agreement required.   It is also unknown if a “solid sample” can be made to precise specifications to have an “absorption characteristic of the hemoglobin” that would not be inherently “relative” or different between “solid samples”.  
Fourth, the Applicant argues “Higgins and Walt fail to cure the deficiencies of Ogawa . . . on skilled in the art would not have incorporated Higgins and Walt (each disclosing a wavelength equal to or less than 600 nm) with Ogawa (disclosing a wavelength equal to or more than 600 nm)” (App. Arg., Pgs. 12-13).  The Examiner respectfully disagrees.  Ogawa et al. discloses a solid sample including an adjustable blood model using different absorption compounds, and Higgins discloses a continuous spectroscopic measurement of total hemoglobin with absorption peaks corresponding to hemoglobin with dyes disclosed by Walt et al., to capture continuous spectroscopic measurements of total hemoglobin. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the combination of references disclose the claimed invention, as detailed below.  The Applicants remaining arguments are unpersuasive for similar reasoning.  

Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:  Claim 1 includes the phrase “substances which have a at least a first colorant and a second colorant” which should be amended to remove the extraneous article “a”, e.g. “which have at least a first”.  Claims 3-6 inherit this objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 includes the phrase “solid sample to be used as a calibration reference sample . . . comprising: a colorant group made of non-biological substances which have a first colorant and a second colorant, and reproduce absorption characteristics of the hemoglobin with a predetermined concentration and a predetermined oxygen saturation by adjusting a mixing ratio of the at least first and second colorants; and a resin material in which each colorant of the colorant group is dispersed” which is not enabled since the disclosure fails to identify “a first colorant and a second colorant” to reproduce the claimed absorption characteristics (see Figure 2 & claim 1) and further fails to disclose any “mixing ratio of the at least first and second colorants” or any “adjust[ment of] a mixing ratio of the at least first and second colorants”.  

    PNG
    media_image1.png
    537
    498
    media_image1.png
    Greyscale

The closest the disclosure gets to identifying a colorant is at Paragraph 30: “As the colorant of the solid sample 3, for example, a compound described in JP H2-196865 A can be used”, however, it does not identify any specific colorant and it does not incorporate the reference into the disclosure, it does not disclose the claimed “at least first and second colorants”, it does not disclose how the colorants or the adjusted mixed ratio of the at least first and second colorants would accomplish the claimed absorption characteristics.  It would require undue experimentation for one having ordinary skill in the art to obtain the claimed invention, see the arguments above and below.  Wands Factors (MPEP §2186.01(a)): (A) the breadth of the claims covers a solid sample calibration reference sample to calculate “hemoglobin concentration and hemoglobin oxygen saturation when the endoscope receives reflected light or transmitted light of light entering the solid sample” through a mixing ratio of the “at least first and second colorants” without disclosing any example of the “solid sample” or colorants to create an “objective reference”.  (B) the nature of the invention involves the precise mixture of colorants to function as a calibration reference sample that approximates the absorption characteristics of hemoglobin.  (C) the state of the prior art demonstrates that obtaining a precise absorption spectrum using mixtures of colorants is very highly skilled task.  (D) the level of skill of one of ordinary skill in the art would require knowledge of chemistry and physics to produce colorant mixtures and interpret absorption spectrums and/or an endoscope system manufacturer capable of producing colorant mixtures to achieve an intended result.  (E) the level of predictability in the art is low since the creation of calibration reference samples using mixing ratios of a at least first and second colorants is not predictable due to variations in temperature treatments, resin characteristics, or concentrations and/or ratios of concentrations of colorants can highly influence the absorption spectrums of the resulting calibration reference sample.  (F) the disclosure fails to give any direction from the Applicant regarding the at least first and second colorants, the adjustment of mixing ratios of the at least first and second colorants, or the precise dispersion of the at least first and second colorants in the resin material to obtain the claimed hemoglobin absorption characteristics.  (G) there is not any indication that a working example has been obtained, since the disclosure fails to provide any exemplary colorants, at least first and second colorants, or mixing ratios of the colorants to obtain the claimed absorption characteristics.  (H) it would require a large amount of experimentation to obtain the claimed calibration reference sample with the claimed hemoglobin absorption characteristics since one of ordinary skill in the art would have to test each colorant to obtain their absorption characteristics and make experimental mixtures of different colorants to obtain the claimed “at least first and second colorants” and adjustments of the mixing ratios of the plurality of colorants.  The claimed invention of claim 1 is not enabled and would require undue experimentation for one of ordinary skill to obtain.  Claims 3-6 inherit this rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “reproduce absorption characteristics of the hemoglobin” is indefinite since it is based on an unknown “solid sample” having unknown agreement to a relative “absorption characteristics of the hemoglobin”, i.e. “hemoglobin oxygen saturation calculated by use of an endoscope, wherein a calibration measurement value of the solid sample is identifiable by levels of hemoglobin concentration and hemoglobin oxygen saturation when the endoscope receives reflected light or transmitted light of light entering the solid sample . . . reproduce absorption characteristics of the hemoglobin”, however it is unclear what spectral range, intensity, or absorption characteristics correspond to “the hemoglobin” when it is based on a “solid sample” with an unknown manufacturing method or material.  Furthermore, it is unclear what level of accuracy or within what level of agreement with the “absorption characteristics of the hemoglobin” would correspond to the claimed invention since there is not any established, objective standard to compare absorption characteristics or disclosed level of agreement required.  For instance, claims 3-4 include limitations to “in a range of 95% to 105%” which is indefinite since there is not an established or defined “absorption peaks” for comparison purposes to determine whether an absorption peak falls within or without the claimed percentages and it is unclear how percentage agreement between “hemoglobin absorption characteristics” and a “solid sample” would be able to be calculated within “a range of 95% to 105%”.  Claims 3-6 inherit this rejection and have similar indefiniteness issues with regard to percentages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Pub. 2016/0125766), Higgins (US Pat. 8,483,789), and Walt et al. (CA 2128413 C).
Regarding claim 1, Ogawa et al. discloses a solid sample (Ogawa et al.: Fig. 1 sample 11) to be used as a calibration reference (¶17 calibration), with which calibration is performed with respect to hemoglobin oxygen saturation (¶17 can simulate the oxygen saturation of a human body in photoacoustic wave diagnosis; ¶28) calculated by use of an endoscope (intended use), wherein a calibration measurement value of the solid sample is identifiable by levels of oxyhemoglobin (HbO2) and deoxyhemoglobin (Hb) concentration (¶3) when the endoscope (intended use) receives reflected light or transmitted light of light entering the solid sample (sample 11), the solid sample comprising:
a colorant group (¶14 – two or more light absorbing materials; ¶36 – light absorbing materials including dyes/colorants) made of non-biological substances (¶42 – synthetic pigments) which have a at least a first colorant and a second colorant (¶14; ¶¶24-26 – light absorption compounds with different absorption wavelengths; ¶36) and reproduce absorption characteristics of a predetermined oxygen saturation (¶17; ¶28) by adjusting a mixing ratio of the at least first and second colorants (¶14 – 2+ light absorbing materials; ¶45 light absorbing compound mixed; ¶48 – adjusting absorption coefficient by adjusting light absorbing compound; ¶¶95-99 – examples of light absorbing compounds); and
a resin material in which each colorant of the colorant group is dispersed (¶¶53-55 resin mixed w/ light absorbing compounds).

    PNG
    media_image2.png
    493
    489
    media_image2.png
    Greyscale

However, Ogawa et al. fails to specifically disclose to calculate a hemoglobin concentration or absorption in the 400-600 nm range.
In view of the ability to measure the concentration of oxyhemoglobin (HbO2) and deoxyhemoglobin (Hb) in blood using the disclosed photoacoustic wave diagnosing apparatus to identify regions with tumors present  as is disclosed in Ogawa et al. at Paragraph 3 and in view of the ability to calculate the oxygen saturation based on the absorption coefficient ratio of HbO2 and Hb for at least two wavelengths as is disclosed in Ogawa et al. at Paragraphs 24-32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the light absorption characteristics of hemoglobin of a prescribed concentration in addition to the oxygen saturation, and produce a reference sample for calculating the hemoglobin oxygen saturation and the hemoglobin concentration based on the teachings for adjusting absorption coefficient ratios and obtaining concentration as well as saturation information to aid in diagnosis purposes.  However, Ogawa et al. fails to disclose absorption in the 400-600 nm range.
In a related field of endeavor, Higgins discloses a continuous spectroscopic measurement of total hemoglobin (Higgins: Fig. 14; Abstract) including: a first colorant has two absorption peak wavelengths in a wavelength band where a wavelength is 520 to 600 nm (Fig. 14 – two absorption peaks b/w 520-600 nm), and a second colorant has one absorption peak wavelength in a wavelength band where a wavelength is 400 to 440 nm (Fig. 14 – one absorption peak 400-440 nm) and Walt et al. discloses colorants including a wavelength band of the absorption characteristics reproduced by the colorant group is a wavelength band of 400 to 600 nm (Walt et al.: Pg. 26) with colorants having wavelength bands in 520 to 600 nm (Pg. 26 – Iron-salicylate complex 530 nm; Idamine dye 590 nm; Hopkins-Cole dye 560 nm) and 400 to 440 nm (Pg. 26 – Cresol red 415 nm).

    PNG
    media_image3.png
    435
    973
    media_image3.png
    Greyscale

In view of the ability to obtain hemoglobin absorption characteristics as is disclosed in Higgins at Figure 14 using commonly available dyes as disclosed in Walt et al. at Page 26 and in view of the ability to arbitrarily adjust the blood model using two or more kinds of light absorbing compounds as is disclosed in Ogawa et al. at Paragraphs 29-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Higgins and Walt et al. with the teachings of Ogawa et al. to obtain a solid sample for hemoglobin absorption characteristics in spectral range of a spectrometer using commonly available colorants.

Regarding claim 3, Ogawa et al., Higgins, and Walt et al. further disclose wherein an absorption spectrum of the wavelength band where the wavelength is 520 to 600 nm (Higgins: Fig. 14; Walt et al.: Pg. 26) in the solid sample (Ogawa et al.: Fig. 1; ¶¶29-33) has two absorption peaks and an absorption bottom which is sandwiched between the two absorption peaks and has a lowest absorbance between the two absorption peaks (Higgins: Fig. 14; Walt et al.: Pg. 26 – dyes with corresponding absorption peaks known), each wavelength deviation between each of the two absorption peaks and each of corresponding absorption peaks of the hemoglobin, which respectively correspond to the two absorption peaks, is 2 nm or less (Higgins: Fig. 14; Walt et al.: Pg. 26; Ogawa et al.: ¶¶29-33 - blood model can be arbitrarily adjusted), a wavelength deviation between the absorption bottom and a corresponding absorption bottom of the hemoglobin, which corresponds to the absorption bottom, is 2 nm or less (Higgins: Fig. 14; Walt et al.: Pg. 26; Ogawa et al.: ¶¶29-33), and each absorbance at each of the two absorption peaks is in a range of 95% to 105% with respect to each absorbance at each of the corresponding absorption peaks of the hemoglobin which respectively correspond to the two absorption peaks (Higgins: Fig. 14; Walt et al.: Pg. 26; Ogawa et al.: ¶¶29-33 - blood model can be arbitrarily adjusted).
Regarding claim 4, Ogawa et al., Higgins, and Walt et al. further disclose wherein an absorption spectrum of the wavelength band where the wavelength is 520 to 600 nm in the solid sample has one absorption peak in a range of 546 to 570 nm (Walt et al.: Pg. 26 – Hopkins-Cole dye has absorbance range of 560 nm), and an absorbance at the absorption peak is in a range of 95% to 105% with respect to an absorbance at a corresponding absorption peak of the hemoglobin which corresponds to the absorption peak (Higgins: Fig. 14; Walt et al.: Pg. 26; Ogawa et al.: ¶¶29-33 blood model can be arbitrarily adjusted).
Regarding claim 5, Ogawa et al., Higgins, and Walt et al. further disclose wherein a variation depending on a place of the solid sample, of an average absorbance of the solid sample in the wavelength band where the wavelength is 520 to 600 nm of the solid sample is 5% or less of an average value of the average absorbances for the place (Higgins: Fig. 14; Walt et al.: Pg. 26; Ogawa et al.: ¶¶29-33 blood model can be arbitrarily adjusted).
Regarding claim 6, Ogawa et al., Higgins, and Walt et al. further disclose wherein
a variation depending on a place of the solid sample, of a ratio of an average absorbance in a wavelength band where a wavelength is 546 to 570 nm relative to an average absorbance in a wavelength band where a wavelength is 528 to 584 nm of the solid sample is 1% or less of an average value of the ratios for the place (Higgins: Fig. 14; Walt et al.: Pg. 26; Ogawa et al.: ¶¶29-33 blood model can be arbitrarily adjusted).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884